DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overaker US 2004/0267278.
Regarding claim 1, Overaker discloses a bone anchor cartridge (paragraph 0001) comprising: 
a first tube 22a defining a proximal end, a distal end, a first tube central axis (figure 2, proximal end located at the head 14, distal end at the sleeve 34a end, and a central axis therethrough), the first tube includes a slot 26a extending from the proximal end to the distal end (figure 5);
a second tube 22b defining a proximal end, a distal end, and a second tube central axis (figure 2, proximal end located at the head 14, distal end at the sleeve 34b end, and a central axis therethrough), the second tube central axis parallel to first tube central axis (figure 5), the second tube includes a slot 26b extending from the proximal end of the second tube to the distal end of the second tube (figure 6);
a first spacer 48a coupled to the first tube and the second tube such that the slots of the first and second tubes face each other (slots 26a and 26b are facing each other to receive cable 58, figure 5),
a second spacer 48b coupled to the first tube and the second tube, the first and second spacers defining a suture volume between the slots of the first and second tubes (see annotated figure 5 below), 
a first bone anchor 54a (figure 4) disposed within the first tube (figure 5), a first suture line (cable 58) associated with the first bone anchor and extending through the slot of the first tube into the suture volume (figure 5);
a second bone anchor 54b (figure 4) disposed within the second tube (figure 5) and coupled to the first suture line 58 (figures 4, 5); and
a suture sleeve 52 defining an interior volume disposed within the suture volume (figure 5), the first suture line 58 disposed within the suture sleeve (cable or suture 58 passes through the constructs 51a and passing through sleeve 52a and anchor sleeve 54a terminating at tip 60a; paragraph 0025).

    PNG
    media_image1.png
    632
    670
    media_image1.png
    Greyscale

	Regarding claim 4, Overaker discloses the slots of the first and second tubes face each other across the suture volume (figure 5).
	Regarding claim 5, Overaker discloses the bone anchor cartridge comprising the first bone anchor 54a having a length (one anchor length as shown in annotated figure 5 below), a second bone anchor having a length (anchor 54b has the same length, shown in figure 4; the length of the anchor shown in annotated figure 5 below); the first tube has a length measured parallel to the first tube central axis (second tube length shown in annotated figure 5 below, the first tube having the same shape and size), the length of the first tube being at least twice the length of the first bone anchor (see annotated figure 5 below, tube arrow and greyed box is more than twice as long); and the second tube has a length measured parallel to the second tube central axis, the second length being at least twice the length of the second bone anchor (see annotated figure 5 below, tube arrow and greyed box is more than twice in length).  

    PNG
    media_image2.png
    631
    677
    media_image2.png
    Greyscale


	Regarding claim 11, Overaker discloses at least one selected from the group comprising: the first projection being bulbous; the second projection is bulbous; the first projection is conical; the second projection is conical; the first projection is hemispherical; and the second projection is hemispherical (tip portions 60a and 60b are hemispherical, figures 5, 6). 
	Regarding claim 18, Overaker discloses the first tube central axis being parallel to the second tube central axis (figure 5).
	Regarding claim 19, Overaker discloses the first bone anchor defining a distal tip 60a that protrudes from the distal end of the first tube (figure 5); and a second bone anchor defines a distal tip 60b that protrudes from the distal end of the second tube (figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Overaker US 2004/0267278.
In re Aller, 105 USPQ 233.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Overaker US 2004/0267278 in view of Zannis et al. US 2008/0065120 in view of DiMatteo et al. US 2015/0038992.
Regarding claim 7, Overaker discloses an bone anchor cartridge essentially as claimed as discussed above, but fails to disclose the suture line comprising a slipknot defining a first loop and a first tightening line, the first loop disposed within the interior volume of the suture sleeve, and the first tightening line extending through the interior volume of the suture sleeve and having a terminal end outside the suture sleeve.
Zannis et al. teaches a suture anchor having a first and second anchor (figure 8) being similarly deployed within a first and second tube and connected by a suture line 110 (figure 8), the suture line having a variety of knotted configurations forming a loop (figures 9-15) and for connecting the first and second anchor. Zannis et al. fails to disclose the suture knot being a slipknot and a tightening end. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Overaker, with a suture line between a first and second anchor and having a slip knot and tensioning end, as taught by Zannis et al. and Di Matteo et al. to provide tension through the slip knot to secure the anchors within the tissue and tightening to maintain and hold the distance between the anchors.
Allowable Subject Matter
Claims 2, 3, 8, 9, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 3, the prior art of record or at large fails to disclose in combination with the claim language, a third tube defining a proximal end, a distal end, and a third tube central axis, the third tube includes a slot extending from the proximal end of the third tube to the distal end of the third tube; a fourth tube defining a proximal end, a distal end, and fourth tube central axis, the fourth tube including a slot extending from the proximal end of the fourth tube to the distal end of the fourth tube; a third spacer coupled to the third tube and the fourth tube; a fourth spacer coupled to the third tube and the fourth tube, the first second third and fourth spacers defining the suture volume, and the slot of the third tube and the slot of the fourth tube open into the suture volume.  
Regarding claim 8 and 9, the prior art of record or at large fails to disclose in combination with the claim language a second suture line tied to a proximal end of the second bone anchor and extending through the slot of the second tube into the suture volume, the second suture line comprising a second 
Regarding claim 12-17, the prior art of record or at large fails to disclose in combination with the claim language a first flange defined at the proximal end of the first tube, the first flange defining an aperture aligned with the first tube central axis, the first flange comprising a notch with an open top and a closed bottom, a trough aligned with the closed bottom of the notch of the first flange; a second flange defined at the proximal end of the second tube, the second flange defining an aperture aligned with the second tube central axis, the second flange comprising a notch with an open top and a closed bottom, a trough aligned with the closed bottom of the notch of the first flange.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/C.C.L/Examiner, Art Unit 3771    

/DIANE D YABUT/Primary Examiner, Art Unit 3771